DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/727,994, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  No support in prior-filed application for press-fit connection provided by protruding portions, sidewall portions or rib portions.  Accordingly, claims 11-18 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5, 8, 10, 13-14, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0194904 to Logel et al. (Logel) in view of US 2010/0140116 to Stiene et al. (Stiene).
Regarding claim 1, Logel discloses a container (1) for receiving moisture sensitive goods comprising a container body (3) and cap (7), shaped to establish in the closed state, a leak-proof seal between the body and cap (€0029), the container body having a base and sidewall extending upwards from the base (Fig 1b), an insert element (5) with a bottom and sidewall.  Logel does not explicitly teach the structure of the insert element as recited.  Stiene discloses a container for receiving moisture sensitive goods (Fig 1) and in particular discloses an insert element (22) with a bottom (20) and sidewall (24), the insert element dimensioned to fit into interior of the container body such that portions of the outer circumferential surface of the insert sidewall are in contact with portions of the inner surface of the container body, press-fit connection provided between portions of the container body and upper and lower section of the sidewall of the insert element (€0052), a free volume (118) formed between the container body and sidewall of the insert element, which is located between press-fit connections at upper and lower sections of the sidewall (Fig 6).  One of ordinary skill in the art would have found it obvious to substitute the insert element of Logel with the insert element having the structure as recited in order to facilitate attachment of the insert element to the outer container In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).
Regarding claim 2, Logel further discloses insert element made of a desiccant polymer (€0024).
Regarding claim 3, the modified Logel further discloses bottom (20, Stiene) of the insert element provided with multiple openings (porous, €0074, Stiene)
Regarding claim 4, the modified Logel further discloses bottom (20, Stiene) of insert element (22, Stiene) provided with membrane or permeable film (strainer, €0074).
Regarding claim 5, the modified Logel teaches the container of claim 3 but does not teach the recited range of the moisture vapor transmission rate.  However, one of ordinary skill in the art would have found it obvious to optimize the range of the transmission rate of the insert in order to facilitate moisture absorbency since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Regarding claim 8, the modified Logel teaches the container of claim 1 and further teaches cap connected via a hinge (9) to the container body, wherein the hinge is a mechanical hinge consisting of a pivot element of the container body to which cap is rotatably attached.
Regarding claim 10, the modified Logel teaches the container of claim 1 and further discloses seal between container body and cap comprising a sealing skirt depending from top of cap which sealingly engages opening of container body (Figs 1a-1b).
Regarding claim 13, the modified Logel teaches the container of claim 1 and further discloses insert element (22) comprising a first sidewall portion (at bottom 20), a second 
Regarding claim 14, the modified Logel teaches the container of claim 13 but does not teach the recited shapes of the sidewall portions.  However, Logel discloses that it was known in the art to having first and third sidewall portions being cylindrical (Fig 11) and second sidewall portion (240, Fig 10) being rectangular tube shape.  One of ordinary skill in the art would have found it obvious to change the shapes of the sidewall portions to be cylindrical and rectangular in order to adapt to fit within the container since it has been held that configuration of a claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.   In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 16, the modified Logel teaches the container of claim 13 and further discloses third sidewall portion (230, Fig 10) having a circumferential portion with substantially continuous outer diameter.

Claim 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Logel in view of Stiene and US 2007/0056863 to Chou.
Regarding claim 6, the modified Logel teaches the container of claim 1 but does not teach a locking geometry.  However, Chou discloses outer (10) and insert containers (20) interlocked (Fig 3) with a locking geometry (13, 23) on the sidewalls to attach the insert inside the container body.  One of ordinary skill in the art would have found it obvious to incorporate locking ribs to the sidewalls of the Logel insert and container as suggested by Chou in order to facilitate engagement of the insert and container.
.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Logel in view of Stiene and US 2007/0193891 to Portier.
Regarding claim 9, the modified Logel teaches the container of claim 1 and further teaches cap (7) connected to container body (3) via hinge (9) but does not teach the hinge being an integral hinge with cap and container body formed integrally and hinge formed by a bendable section.  However, Portier discloses a desiccant container (Fig 1) and in particular discloses an integral hinge (€0049). One of ordinary skill in the art would have found it obvious to substitute the hinge of Logel with a functionally equivalent integral one as taught by Portier in order to facilitate closing and reopening since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).

Claim 11-12, 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Logel in view of Stiene and US 2016/0031627 to Yeh.
Regarding claim 11, the modified Logel teaches the container of claim 1 but does not teach press-fit connection provided by protruding portions of at least one of sidewall portions of insert element spaced apart from each other in circumferential direction.  Yeh discloses a moisture proof container (Fig 1) and in particular discloses protruding portions (42) on sidewalls of an insert (40) spaced apart from each other in circumferential direction providing a press-fit connection to container body (20) (Fig 2).  One of ordinary skill in the art would have found it 
Regarding claim 12, the modified Logel teaches the container of claim 1 but does not teach press-fit connection provided by protruding portions of at least one of sidewall portions of insert element being discontinous.  Yeh discloses a moisture proof container (Fig 1) and in particular discloses protruding portions (42) on sidewalls of an insert (40) spaced apart from each other in circumferential direction providing a press-fit connection to container body (20) (Fig 2).  One of ordinary skill in the art would have found it obvious to incorporate protruding portions to Logel as suggested by Yeh in order to facilitate locking and retaining of the insert within the container.
Regarding claim 17, the modified Logel teaches the container of claim 1 but does not teach container body comprising a plurality of intermittent spaced ribs extending to inner side of the container body.  However, Yeh discloses a moisture proof container (Fig 1) and in particular discloses spaced apart ribs (26) on container body (20).  One of ordinary skill in the art would have found it obvious to incorporate ribs to Logel container body as suggested by Yeh in order to facilitate locking and retaining of the insert within the container.
Regarding claim 18, the modified Logel teaches the container of claim 17 and further discloses ribs portions of the container body arranged so that lower section (42, Yeh) of sidewall of the insert element (40, Yeh) engages rib portions (27, Yeh).

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Logel in view of Stiene and US 2019/0039804 to Freedman et al. (Freedman).
Regarding claim 15, the modified Logel teaches the container of claim 13 but does not teach plurality of produing portions spaced apart from each other in cirucmferntial direction .

Response to Amendment
The affidavit under 37 CFR 1.132 filed 11/15/2021 is insufficient to overcome the rejection of claims 1-18 based upon 35 USC 103(a) Logel in view of Stiene as set forth in the last Office action because:  facts presented are not germane to the rejection at issue.  Applicant refers to an affidavit or declaration filed in the prior application. Affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed during the prosecution of the prior application do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application.  Applicant further fails to address the rejection at issue which is a combination of Logel and Stiene but instead states their interpretation of the prior art individually.  The affidavit states that Steine does not teach an upper and lower section of the side wall of the insert element is not pressed fit to the inner wall of the container.  This is not persuasive because Steine discloses insert dimensioned to fit within tubular container body, upper end and lower end having a diameter slightly smaller than internal body such that the insert may be held in place by a close fit, interference, fit and/or welding (¶0052), dimensions of the inner diameter of the container body and upper end and optionally lower end are regulated so that there is a sealing relationship between them at least over a portion of their concentricity…the sealing relationship should be either that of an interference or of a close fit (¶0054).  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that Stiene does not teach a press fit connection at both upper and lower portion of the insert with the outer container wall because there is a space between the container wall and sidewall of the insert.  This is not persuasive because Steine discloses the upper and lower ends of the insert forming seals with the outer container with their close fit/interference fit/welding (¶0052, 0054).  If there was a space between the upper and lower portions of the insert in relation to the container wall as the applicant has asserted, then the fit would not have formed seals.  In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735